Status of Claims
This Office action is in response to the amendments and remarks filed on 3/9/2021.  Claims 3-6, 8-11, 13-16 and 18-21 have been canceled. Claims 23-31 have been added. The amendments to the claims were received and have NOT been entered for the following reasons below.
Response to Arguments
Response to New Subject Matter 
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.  
Added additional material, for example, additional paragraph [139] filed on 5/15/2014, and 5/12/2020, which were introduced to the original specification, were considered to be new matters. The 
Additional amendments to the specifications filed on 12/09/2014, 5/15/2020, and 5/6/2020, were added additional disclosures and additional “iPad” to the original specification. The additional amendments to the specifications must be filed a continuation in part.
Further, the examiner does not see “iPad” in the parent application and in the provisional application. In particular, the first iPad was invented by Apple and released on April 3, 2010. It was impossible to find “iPad” in the provisional application filed on March 3, 2009.
Therefore, the added additional specifications are new matters, and the added additional specifications must be filed a continuation in part. 

Applicant is required to cancel the new matters in the reply to this Office Action.
Specification
The substitute specifications filed 12/09/2014, 5/15/2014, and 5/6/2020 have not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:
The additional amendments to specifications filed 5/15/2014 are introduced a new paragraph [139] as being new subject matter.
The additional amendments to specification filed 12/09/2014 are introduced iPad™ as being new subject matter.
The additional amendments filed 12/09/2014, 5/15/2014, and 5/6/2020 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
Additional new paragraph [139] was introduced in the amendments to specifications filed 5/15/2014.
Additional iPad™ was introduced in the amendments to specification filed 12/09/2014. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Priority Date

Priority
This application repeats a substantial portion of prior applications 12/660,748,
11/810,486, 10/366,008, and 60/418,870, filed March 03, 2009, and adds and claims additional disclosure not presented in the prior application. Since this application names the inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
In regards to the pending claims 3-6, 8-11,13-16 and 18-21, the examiner conducts a prior art search based on the actual filing date March 2, 2010 of the current application instead of the earlier filing date, 10/15/2002. The effective filing date of the later-filed application is the actual filing date of the later-filed application, not the filing date of the prior-filed application. See MPEP § 706.02.

Response to New Claims 23-31
The amendment filed on 3/9/2021 appears to be a bona fide attempt to reply. The new amendment is not readable on the original elected claims 3-6, 8-11, 13-16 and 18-21 of the elected invention. The new claims 23-31 are readable on non-elected invention.  

Election/Restriction of record filed 8/17/2020
Based on the applicant’s response to the Election/Restriction requirement filed 8/17/2020, and the applicant elected claims 3-6, 8-11, 13-16 and 18-21 by original presentation for examination on the merits.  
Newly submitted claims 23-31 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the applicant elected one embodiment of the Species reads on claims 3-6, 8-11, 13-16 and 18-21.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-31 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 03/09/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the applicant elected claims 3-6, 8-11, 13-16 and 18-21 are readable on the elected Species (the invention 1) filed on 8/17/2020; and newly claims 23-31 are not readable on the elected Species (the invention 1).  More specifically, the invention 1 is directed to multiple ornamental members each includes a display is controlled by a processing device (a computer). Invention 2 is directed to a first ornamental device and a second ornamental device coupled to a network controller, each is determined an entertainment location.  The two inventions are distinct: (1) the inventions as claimed are either not capable of use together or can have a different 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 16, 2021